 Case 2:20-cv-10776-DML-MJH ECF No. 9, PageID.29 Filed 05/26/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                                DETROIT DIVISION

 DONALD G. THOMPSON II,
 individually, and on behalf of all others
 similarly situated,
                                               Case No. 2:20-cv-10776-DML-MJH
      Plaintiff,

 v.

 THS GROUP, LLC d/b/a TOTAL HOME
 PROTECTION,

      Defendant.

                           NOTICE OF VOLUNTARY DISMISSAL

        NOW COMES the Plaintiff, DONALD G. THOMPSON II, and pursuant to Fed. R. Civ.

P. 41(a)(1)(A)(i), hereby dismissing his claims against Defendant, THS GROUP, LLC d/b/a

TOTAL HOME PROTECTION, with prejudice, with all parties to bear their own attorney’s fees

and cost.


Dated: May 26, 2020                                     Respectfully submitted,

                                                        DONALD G. THOMPSON II

                                                        By: /s/ Mohammed O. Badwan

                                                        Mohammed O. Badwan
                                                        SULAIMAN LAW GROUP, LTD.
                                                        2500 South Highland Avenue
                                                        Suite 200
                                                        Lombard, Illinois 60148
                                                        +1 630-575-8181
                                                        mbadwan@sulaimanlaw.com
